Case 2:19-mj-02503-DUTY Document 3 Filed 06/21/19 Pagelof1 Page ID #:87

AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

 

Return

 

Case No.: Date and time warrant executed: Copy of warrant and inventory left with:
2: 19-MJ-02503 6/19/19 9:45 AM SEAN & KATHLEEN CAMARENA

 

 

 

Inventory made in the presence of :
SPECIAL AGENT R. CATANZANO

 

Inventory of the property taken and name of any person(s) seized:

1. SAMSUNG GALAXY S5 CELL PHONE (MODEL SAMSUNG-SM-G900A), SN RF8G90ZRT 4M

 

 

Certification

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.

Date: _— O/2///9 Z- so

Executing officer’s signature
SPECIA~K AGENT Dar THM pson

 

Printed name and title

 

 

 
